Citation Nr: 0507313	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-25 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral knee 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1966 to 
August 1968.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2003, a 
statement of the case was issued in July 2003, and a 
substantive appeal was received in September 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran initially requested a Board hearing and a Board 
hearing was scheduled in December 2004, but the veteran 
failed to appear for the hearing.


FINDINGS OF FACT

1.  An October 1985 rating decision denied entitlement to 
service connection for bilateral knee disability; the veteran 
did not file a notice of disagreement.   

2.  In November 2001, the veteran requested that his claim of 
service connection for bilateral knee disability be reopened. 

3.  Evidence received since the October 1985 rating decision 
is cumulative of the evidence of record at the time of the 
October 1985 denial of the veteran's claim of service 
connection for bilateral knee disability and does not raise a 
reasonable possibility of substantiating the claim.  

4.  PTSD was not manifested during the veteran's active duty 
service or for many years thereafter, nor is PTSD otherwise 
related to such service. 


CONCLUSIONS OF LAW

1.  The October 1985 rating decision, which denied service 
connection for bilateral knee disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002).  

2.  Evidence received since the October 1985 rating decision 
in connection with the bilateral knee disability is not new 
and material, and the veteran's claim of service connection 
for bilateral knee disability, has not been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004). 

3.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in September 2002 
and September 2004 RO letters, the December 2002 rating 
decision, and the July 2003 statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the September 2002 and September 2004 
letters, the appellant was advised of the types of evidence 
VA would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the September 2002 letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in September 2002, prior to the RO's decision to 
deny the claim in December 2002 as anticipated by the recent 
court holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records and 
statements from the veteran.  The RO sent the veteran a 
letter requesting him to state his in-service stressors as 
well as any medical facility that the RO could obtain 
evidence from.  The veteran did not return either form and 
has not otherwise furnished information regarding stressors 
which occurred during his period of active duty service.  The 
Board notes that a VA examination was not conducted with 
regard to PTSD.  However, in view of the lack of evidence of 
combat participations or verified stressors, no purpose would 
be served by affording the veteran a PTSD examination.  The 
Board concludes that the record as it stands includes 
sufficient competent evidence to decide the claim and that no 
VA examination with etiology opinion is necessary.  38 C.F.R. 
§ 3.159(c)(4).  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under these circumstances of this 
particular case, no further action is necessary to assist the 
appellant with the claims.

Criteria and Analysis

New and Material Evidence 

A claim by the veteran for entitlement to service connection 
for bilateral knee disability was denied by a rating decision 
in October 1985.  The veteran was advised of that 
determination and furnished notice of appellate rights and 
procedures, but a timely notice of disagreement was not 
received to initiate an appeal.  That decision therefore 
became final.  38 U.S.C.A. § 7105(c).  However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  

In November 2001, the appellant requested that the claim be 
reopened.  For claims received on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2003).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran's service connection claim for bilateral knee 
disability was denied by the RO in October 1985 on the basis 
that there was chronic knee disability related to service.  
Since the October 1985 rating decision, the veteran has 
submitted statements reiterating his own complaints of 
problems with his knees which he claims is related to 
service.  However, these statements add nothing new to the 
record and are cumulative of assertions made by the veteran 
in connection with his earlier claim.  The veteran has not 
furnished any new evidence in connection with his request to 
reopen which suggests any connection to service or evidence 
of aggravation.  As such, the new statements do not raise a 
reasonable possibility of substantiating the claim.  As no 
new and material evidence has been received, the veteran's 
bilateral knee disability claim has not been reopened

PTSD

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

The veteran's service personnel records demonstrate that he 
served in Korea as a clerk typist with no combat 
participation demonstrated.  As it is not shown the veteran 
engaged in combat, his assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Service medical records revealed that prior to entering 
service in July 1966, the veteran reported being nervous 
occasionally on his Report of Medical History.  However, in 
the veteran's July 1966 examination the examiner found that 
he was psychiatrically normal, with no problems noted.  The 
veteran was treated a couple times during service because of 
family and work-related emotional problems and the impression 
of the examiner was that these problems were situational.  On 
his June 1968 Report of Medical History the veteran again 
acknowledged some nervous trouble.  The examiner at the June 
1968 examination prior to discharge again found that the 
veteran was psychiatrically normal with no defects noted.  
PTSD was never treated nor diagnosed during service.           

The RO sent the veteran a Consent to Release Information form 
and Statement in Support of Claim form to identify his in-
service stressors in September 2002.  However, neither form 
was returned to the RO.  There are no post-service medical 
records contained within the file.  There is no evidence of a 
diagnosis of a medical disability in the file, including 
PTSD.  

The veteran did list some incidents that caused him stress in 
his February 2003 notice of disagreement.  He indicated two 
specific events.  One was when the Viet Cong in Vietnam were 
holding him and the other was when he was under missile 
attacks in Saigon.  However, it appears that neither of these 
events took place while the veteran was on active duty.  
Rather, the veteran has reported that these incidents took 
place after his active duty service while he was serving in 
some capacity with the Merchant Marines.  A stressor must 
consist of an event during service.  Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993).  Merchant Marine participation is only 
recognized service during a specific time during World War 
II. See 38 C.F.R. § 3.7(x)(15).  At the end of his 
correspondence the veteran did explain that "something 
happened" in Korea, which may have occurred on active duty.  
However, this statement is too vague to be corroborated as 
there are no specifics as to when, exactly where, what, and 
with whom this something happened.  Without specifics the 
incident can not be corroborated.  The veteran has been asked 
to furnish details of active duty stressors, but he has not 
done so.  

As the veteran did not engage in combat and the veteran has 
not provided evidence of an in-service stressor that can be 
corroborated, the veteran's claim for service connection for 
PTSD must be denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision. 


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


